Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 5/7/2021 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.

	With respect to new issues, the scopes of claims 1 and 21 have been narrowed. Specifically, in claims 1 and 21 “cyano” has been deleted from the chemical species for R1 to R4, R7 and R8. It is the Examiner’s position that this is a new issue and therefore, the amendment would require further consideration and/or search.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767